DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 11/22/2021 is entered.  Claims 1, 3, 4, 8, 9, 13-16, 18, and 20 are indicated as amended.  (Claim 19 appears to have been amended also, but does not have the corresponding amended status identifier.)  Claims 21-24 are new.  Claims 5-7 and 10-12 are cancelled claims. Claims 1-4, 8, 9, and 13-24 are pending.

Claim Objections
Claims 1, 4, 8, and 14 are objected to because of the following informalities:  
In claim 1, “single bond” is suggested in place of “single-bond”.
In claim 4, “singlebond” should be changed to “single bond”.
In claim 8, “single bonds” should be changed to “single bond”.
In claim 14, “groups” should be changed to “group”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites R1 and R2 may be different from each other, but also recites each are isopropyl.  It is unclear how both may be simultaneously isopropyl and also may be different.  Clarification and/or correction are required.
Claim 24 recites the limitation "the electroluminescent device", but the term is not previously recited in claims 1, 16, or 19 upon which claim 24 depends. There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2020/050623 A) or family equivalent (US 2021/0130295 A1) (citations in the rejection below are directed to the English language US document).
Kim et al. teaches Chemical Formula 1-1 for use in organic light emitting devices (see par. 8, 16, 41):

    PNG
    media_image1.png
    239
    429
    media_image1.png
    Greyscale
.
L1 to L3 may be single bond or arylene (see par. 14).  Ar1 and Ar2 may be C6-60 aryl (see par. 15).  Aryl is defined to include fluorenyl group such as spirofluorenyl (see par. 35):

    PNG
    media_image2.png
    104
    116
    media_image2.png
    Greyscale
.
Regarding claims 2 and 15, the above spirofluorene aryl group corresponds to instant Formula A of instant claim 2.  
	Regarding claims 3 and 15, the above spirofluorene group is shown as unsubstituted (corresponding to instant R1 and R2 as hydrogen).
	Regarding claims 4, 8, 9, and 15, Kim et al. L1 may be single bond or biphenylene (see par. 45).
	 Regarding claims 13 and 15, Kim et al. Ar1 and Ar2 may be C6-60 aryl (see par. 15).  Aryl groups are taught to include at least phenyl, biphenyl, and terphenyl (see par. 46).
	Regarding claims 14 and 15, Kim et al. Ar1 and Ar2 may include dimethylfluorenyl (see par. 46).
	Regarding claim 16, the Chemical Formula 1 material is included in one or more layers of the organic material layers of an organic light emitting device (see par. 50).
	Regarding claim 17, the limitation only requires that the material is in a functional layer between the anode and cathode.  Kim et al. teaches the Chemical Formula 1 material is included in one or more layers of the organic material layers of an organic light emitting device (see par. 50).  The device structure taught by Kim et al. meets the structural limitation of a device as recited.
	Regarding claim 18, Kim et al. teaches an organic electroluminescent (light-emitting) device (see par. 50-60).
	Regarding claim 19, the Chemical Formula 1 material may be part of the hole transport layer (see par. 53).
	Regarding claim 20, a light emitting device is taught (see par. 2-7).  The device teaches the required structural limitations as discussed above.
	Regarding claim 21, Kim et al. Ar1 and Ar2 groups may be substituted aryl groups (see par. 15) where the substituent may be an alkyl (see par. 23) and alkyl may be isopropyl (see par. 31).
	Regarding claim 22, Kim et al. teaches, per at least compound 128, that Ar1 and Ar2 may be selected as aryl spirofluorene and dimethylfluorene (see par. 46 and 35), respectively, as discussed above.  Kim et al. L1 may be selected as unsubstituted naphthylene (see par. 14 and 34).  Kim et al. teaches per at least compound 127 that Ar1 and Ar2 may be selected as aryl spirofluorene and biphenyl (see par. 46 and 35), respectively, as discussed above.  Kim et al. L1 may be selected as substituted naphthylene (see par. 14 and 34) where substituents may include methyl (see par. 23 and 31).
	While Kim et al. does not show an example Chemical Formula 1 compound that anticipates instant Formula 1, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material according to Chemical Formula 1 with aryl groups as defined by Kim et al. in the reference and to have arrived at compounds the same as claimed compounds for use in an organic electroluminescent device.  One would expect to achieve functional compounds for an operational device within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.

Claims 23 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2020/050623 A) or family equivalent (US 2021/0130295 A1) (citations in the rejection below are directed to the English language US document) in view of Nakagawa et al. (US 2004/0124766 A1).  
Kim et al. (WO 202/050623 A and US 2021/0130295 A1) are relied above as discussed above.
Kim et al. teaches organic light emitting devices as discussed above, but does not expressly discuss the color of light emitted. Nakagawa et al. teaches in analogous art that the color of light emitted from a device may be adjusted by selection of material added to the light emitting layer and a layer may be formed to emit red, green, or blue light (see Nakagawa et al. par. 140-161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust a light emitting layer of a device to achieve a desired color output of light (such as red, green or blue), because Nakagawa et al. teaches the color of desired light may be obtained by adjustment of a light emitting dopant in a device.  One would expect to achieve a device of a desired color output within the teachings of Kim and Nakagawa with a predictable result and a reasonable expectation of success.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Synthetic Metals, Vol. 143, (2004), pages 215-220 teaches hole transporting compounds with spiro(adamantane-2,9’-fluorene) core groups (see abstract and Scheme 1, page 217).
Oh et al. (US 7,507,485 B2) teaches monoamine derivatives for organic electroluminescent devices.
US 20210206741 A teaches monoamine derivatives including an adamantyl-fluorene group (see par. 9). 
US 9,312,495 teaches monoamine derivatives with a spirofluorene group (see col. 2 to col. 3, line 24).
CN 11199553 A teaches monoamine derivatives including an adamantly-fluorene group (see abstract).
The references are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/
Primary Examiner, Art Unit 1786